Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.




Allowable Subject Matter
1a. Claims 1-12 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-17 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-7 and 16 of Jung (US 11,095,737 B2, hereinafter Jung ‘737).

Regarding Claims 1-17, the claims are not patentably distinct with Jung ‘737.
Table 1 Non-Statutory Double Patenting
Instant Application 17/402,694
Parent Patent 11,095,737
[(Examiner’s Comments:
The instant claimed limitations are patentably equivalent with the parent claimed limitation, only differ in minor wording and claim ordering and numbering)]

1, An electronic device for providing presence information, the electronic device comprising: 

a memory configured to store instructions; and 

at least one processor configured to execute the stored instructions to: 

acquire information associated with an operation of an application in execution;

generate presence information comprising the acquired information, and 

transmit the presence information to a presence server over a communication network for providing presence service, 

wherein the presence information comprises information for identifying the application, 

wherein the processor is configured to execute the stored instructions further to transmit, over the communication network, contents sharing information on contents associated with the operation of the application for sharing the contents with another electronic device, and 

wherein the contents sharing information comprises at least one of contents file and path information for acquiring the contents file.




[(Conclusion: the instant Claim 1 is non-statutory double patenting of parent patent Jung ‘737 Claim 1.)]







1, An electronic device for providing presence information, the electronic device comprising: 

a memory configured to store instructions; and 

at least one processor configured to execute the stored instructions to: 

acquire information associated with an operation of an application in execution; 

generate presence information comprising the acquired information; and 

transmit the presence information to a presence server over a communication network for providing presence service, 

wherein the presence information comprises information for identifying the application, 

wherein the processor is configured to execute the stored instructions further to transmit, over the communication network, contents sharing information on contents associated with the operation of the application for sharing the contents with another electronic device, and 

wherein the contents sharing information comprises at least one of contents file and path information for acquiring the contents file.

2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution.

2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution.
3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.

3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.

4, The electronic device of claim 1, wherein the contents sharing information comprises at least one of a URL of a visit Web site, a scroll position of a visit Web site, a reproduced video or music file, an acquisition path of a reproduced video or music file, an displayed image file, and an acquisition path of a displayed image file.

4, The electronic device of claim 1, wherein the contents sharing information comprises at least one of a URL of a visit Web site, a scroll position of a visit Web site, a reproduced video or music file, an acquisition path of a reproduced video or music file, an displayed image file, and an acquisition path of a displayed image file.

5, The electronic device of claim 1, wherein the processor is configured to execute the stored instructions further to: perform an authentication procedure for the other electronic device upon receiving the request for sharing the contents.

5, The electronic device of claim 1, wherein the processor is configured to execute the stored instructions further to: perform an authentication procedure for the other electronic device upon receiving the request for sharing the contents.

6, The electronic device of claim 5, wherein the processor is configured to execute the stored instructions further to perform the authentication procedure by identifying if the other electronic device is in a prestored list.

6, The electronic device of claim 5, wherein the processor is configured to execute the stored instructions further to perform the authentication procedure by identifying if the other electronic device is in a prestored list.

17, The electronic device of claim 1, wherein the contents sharing information is distinct from any presence information.

7, The electronic device of claim 1, wherein the contents sharing information is distinct from any presence information.

Claims 7-12 are rejected based on the same rationales of Claims 1-6.

Claims 13-14 are rejected based on the same rationales of Claims 1 and 6.

15, The electronic device of claim 14, wherein the processor is configured to execute the stored instructions further to: analyze the presence information by at least one of identifying a tag of the presence information and searching a keyword in the presence information.
16, The electronic device of claim 15, wherein the processor is configured to execute the stored instructions further to: analyze the presence information by at least one of identifying a tag of the presence information and searching a keyword in the presence information.

Claim 16 are rejected based on the same rationales of Claim 5.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20070233859 A1, hereinafter Zhao) in view of Stochosky (US 20050004985 A1).

2b. Summary of the Cited Prior Art
	Zhao discloses a method for providing presence information, a watcher, a presence server, a presence system and a presentity with timing information (Fig 1-10).
	Stochosky discloses a method for peer-to-peer identity-based activity sharing (Fig 1-8).

2c. Claim Analysis
	Regarding Claim 13, Zhao discloses a method for providing presence information, a watcher, a presence server, a presence system and a presentity with timing information (Fig 1-10), including:
	An electronic device for acquiring presence information, the electronic device comprising [(see Figs 1-2 and 5-9, Watcher client)]:
a memory configured to store instructions; and a processor configured to execute the stored instructions to [(see Fig 4, Storage module)]:
receive presence information associated with an operation of an application executed on another electronic device
	[(Zhao discloses a user publishes presence information for another user to receive the present information, see:
	[0015] 1.  A user publishes user presence information.  The user may publish the user presence information via application stored in his mobile phone or PC.  For instance, the user publishes the presence information of ongoing meeting via the application by his mobile phone. 
	[0011] 102.  The presentity client publishes the current presence information to the presence server.
	[0015] As shown in FIG. 3, presence information usually includes multiple elements: status element, such as online, offline, busy, idle, leave, do-not-disturb, and location element; communication address element, indicating address information of the presentity client; other tag elements for extension of new status or tag, like mood and time zone information.
	[0069] S3.  Provide the watcher client with presence information carrying 
information of the presence information; 
	Fig 1-2; see also Para [0015] and Fig 3 for contents of the presence information; Fig 10, S3)];
	display the presence information
[(Zhao discloses display module for displaying presence information, see:
	[0014] 105.  The watcher client updates the presence information recorded in 
the watcher client to the current presence information and displays the current 
presence information. 
	[0039] ….. Thus, the start time and end time of the presence information are recorded.  The display module may display the current presence information and search for and display the history presence information according to an obtaining presence information request of the watcher client.  The display module may also display multiple piece of history presence information and time information of each piece of history presence information, and the current presence information.  The watcher client may preset the number of displaying history presence information of the presentity, if the number of history presence information of the presentity in the watcher client exceeds the number of displaying history presence information of the presentity preset by the watcher client, the watcher client displays multiple piece of history presence nearest to the current time according to the number of displaying history presence information of the presentity preset by the watcher client.
	Fig 1, Fig 5, Watcher Client and Query Module)];
request, from the other electronic device, contents sharing information based on the displayed presence information
[(Zhao discloses a display module to display information for client to request, see:
[0040] …… The presence server further includes a query module.  When receiving an obtaining presence information request carrying time condition from the watcher client, the query module distributes the obtaining presence information request to the time information processing module and returns the presence information which time information meets the time condition and time information of the presence information to the watcher client.”
	[0053] The presence server may further include a query module.  When receiving an obtaining presence information request carrying time condition from the 
watcher client, the query module queries the history presence information and 
provides the history presence information which time information meets the time 
condition to the watcher client.  For instance, the watcher client sends the 
obtaining presence information request to the presence server for the location 
information of the presentity sunqian@huawei.com during the period from 
"2005-10-23T00:00:00 to 2005-10-24T00:00:00".  The presence server searches for 
all history location information that meet the conditions and returns these 
pieces of history location information to the watcher client.  The watcher 
client displays these pieces of history location information received by the 
watcher client and the location change process in a map.  one piece of location 
information is usually defined in longitude and latitude coordinates or 
relative location coordinates.  Map information may be preset in the watcher or 
obtained from an external geographic information system (GIS) server. 
[0087] The watcher client, upon reception of the piece of history presence information, stores the piece of history presence information and displays the piece of history presence information according to display settings of the watcher client. The display settings may be quantity of presence information for display or display mode. For example, display the latest 3 piece of the history presence information received by the watcher client. Display of large quantities of history presence information will result in a large information in display interface. Moreover, display of large quantities of history presence information is unnecessary. So history presence information may be displayed at display history presence information request of a watcher client. When the watcher client does not request, only the piece of current presence information which is the latest presence information received by the watcher client is displayed.
Fig 10, see also Figs 2-8)].
Zhao does not elaborate an operation of an application.
However, Stochosky discloses:
receive presence information associated with an operation of an application executed on another electronic device
	[(Stochosky discloses using identifier to identify identity-based activity , or applications, including audio files listened to by the user, recent downloads, an online auction or transaction conducted by the user, etc., see:
 	[0015] In another embodiment, the content daemon tracks user activity by, e.g., polling application modules for current active content and identity-based activity, and storing the information in a list kept by a content information database.  The application module comprises a media player, a web browser, or other application for activating content and/or performing user activities.  The list includes, for example, the last five audio files listened to by the user, recent downloads, an online auction or transaction conducted by the user, etc. In one embodiment, the list is populated with unique identifiers.  For active content, an exemplary unique identifier is an ID3 tag for MP3s; and for identity-based activity, an exemplary unique identifier identifies a specific user's auction with e.g., a URL or a key.  In another embodiment, the content daemon detects identity-based activity in an application module that is in communication with an activity server.  The activity server hosts online user activities such as online auctions or transactions.  In response, the content daemon records the unique identifier associated with the identity-based activity. 
	[0045] The unique identifier comprises an active content fingerprint such as a hash key or wavelet.  The hash key can be determined from an algorithm implementing a mathematical transform on binary data such as SHA-1 or CRC32.  The unique identifier may be used by the recipient peer 120 to retrieve locally stored active content information related to the file, or sent to the content enhancement server 130 to retrieve active content supplements as described below. 
	[0068] The sender peer 110 also sends updates.  After the initial identity based content is sent, the sender peer 110 initiates 620 the application module 230.  In one embodiment, the application module 230 and the chat module 210 are integrated into a single application, so both modules are initiated at the same time (e.g., FIG. 4).  The sending application module 230 activates 630 content from the content repository 240 by outputting a portion of the data file (e.g., playing back part of an audible e-book).  The content daemon 220 detects 640 content viewing on the application module 230 and updates the content information database 225.  The sender peer 110 sends 635 updated content information to the percipient peer 120.  In response to the sender peer 110 changing 650 content in the application module 230, the sender peer 110 again sends 635 content information to the recipient peer 120. 
	Fig 6, Steps 625-635 and 670; see also Fig 1-5 and 7)].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Zhao’s disclosures of a method for providing presence information, a watcher, a presence server, a presence system and a presentity with timing information with Stochosky’s method for peer-to-peer identity-based activity sharing with the motivation being to provide more robust active content and identity-based activity sharing (Stochosky, Para [0012]).

Regarding Claim 14, Zhao discloses:
wherein the processor is configured to execute the stored instructions further to: identify contents used by the application executed on the other electronic device
[(Zhao discloses query module that searches, identifies and provides information to client, see:
	[0053] The presence server may further include a query module.  When receiving an obtaining presence information request carrying time condition from the 
watcher client, the query module queries the history presence information and 
provides the history presence information which time information meets the time 
condition to the watcher client.  For instance, the watcher client sends the 
obtaining presence information request to the presence server for the location 
information of the presentity sunqian@huawei.com during the period from 
"2005-10-23T00:00:00 to 2005-10-24T00:00:00".  The presence server searches for 
all history location information that meet the conditions and returns these 
pieces of history location information to the watcher client.  The watcher 
client displays these pieces of history location information received by the 
watcher client and the location change process in a map.  one piece of location 
information is usually defined in longitude and latitude coordinates or 
relative location coordinates.  Map information may be preset in the watcher or 
obtained from an external geographic information system (GIS) server. 
Fig 10, see also Figs 2-8)].

Regarding Claim 15, Zhao discloses:
wherein the processor is configured to execute the stored instructions further to:
analyze the presence information by at least one of identifying a tag of the presence information and searching a keyword in the presence information
[(Zhao discloses query module that searches, identifies and provides information from information table, and delivers to clients, see:
	[0053] The presence server may further include a query module.  When receiving an obtaining presence information request carrying time condition from the 
watcher client, the query module queries the history presence information and 
provides the history presence information which time information meets the time 
condition to the watcher client.  For instance, the watcher client sends the 
obtaining presence information request to the presence server for the location 
information of the presentity sunqian@huawei.com during the period from 
"2005-10-23T00:00:00 to 2005-10-24T00:00:00".  The presence server searches for 
all history location information that meet the conditions and returns these 
pieces of history location information to the watcher client.  The watcher 
client displays these pieces of history location information received by the 
watcher client and the location change process in a map.  one piece of location 
information is usually defined in longitude and latitude coordinates or 
relative location coordinates.  Map information may be preset in the watcher or 
obtained from an external geographic information system (GIS) server. 
 	[0054] It is obvious that network resources are misused if the presence server 
distributes the history presence information every time.  To save network 
resources, the presence server may record which piece of history presence 
information are distributed to the watcher client.  If one piece of history 
presence information is already distributed to the watcher client, the presence 
server does not distribute the piece of presence information to the watcher 
client for a second time unless the obtaining presence information request sent 
by the watcher client contains a time condition that includes the time of the 
piece of presence information.  A table may be used to record which piece of 
history presence information which presentities are already distributed to 
which watcher clients.  The table includes presentity identifiers, watcher 
identifiers, presence information identifiers and time information of the 
history presence information which has sent. 
Fig 10, see also Figs 2-8)].

Regarding Claim 16, Zhao discloses:
wherein the processor is configured to execute the stored instructions further to:
receive a user input to request contents share and, in response to receiving the user input, request the contents sharing information from the other electronic device
[(see:
[0065] According to an embodiment of the present invention, the presence system includes a presentity client, a presence server and a watcher client. The presentity client stores presence information and time information of presence information, the presence information stored in the presence server may include both history presence information and future presence information. The presence information may be published and distributed according to the prior procedure. When the presence information is published, the presence information and time information of the presence information are recorded in the presentity client when publishing the presence information. For presence information with time information, such as history presence information, is sent by the presentity client to the watcher client according to an obtaining presence information request from the watcher client. Thus, the load of the presence server is greatly relieved.
Fig 10, see also Figs 2-8)].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	

/JUNG LIU/Primary Examiner, Art Unit 2473